This case is controlled by the rulings made in the second division of the opinion in Pulliam v. State, ante.
Judgment affirmed. All the Justices concur, except Head, J., disqualified.
                      No. 15236. SEPTEMBER 7, 1945.
Error is assigned on the refusal to grant an extraordinary motion for new trial, based upon newly discovered evidence. The accused was indicted at the February, 1943, term of court for the offense of arson, the indictment further alleging that the burning of the dwelling house caused the death of certain named parties. The crime was alleged to have been committed on November 2, 1942. The accused was convicted, and under the provisions of the Code, § 26-2206, was sentenced to life imprisonment. There was no motion for new trial until the extraordinary motion was filed at the February, 1945, term. This motion is based solely on alleged newly discovered evidence relative to testimony at his trial to the effect that the accused was the beneficiary of certain life-insurance policies in the amount of $2400, and had subsequently thereto learned that the policies were invalid. For the same transaction the accused had also been found guilty of murder and sentenced to life imprisonment, and an extraordinary motion for new trial in that case had been filed and overruled. The two cases came to this court by writ of error during the same term.